Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art does not disclose combination structures of a floor panel, which including wherein the horizontally active locking system of the second pair of edges is at least formed of an upward-directed lower hook-shaped part which is situated at one of the two edges, and a downward-directed upper hook-shaped part which is situated at the opposite edge, wherein the lower hookshaped part consists of a lip with an upward-directed locking element that proximally thereof defines a female part forming a recess, whereas the upper hook-shaped part consists of a lip with a downward-directed locking element which forms a male part; wherein the coupling parts are configured such that two of such second floor panels are arranged to couple to each other at respective edges by means of a downward movement of the one second floor panel in respect to the-to another second floor panel: wherein the vertically active locking system comprises vertically active locking parts, which, by means of respective contact surfaces, define at least a first contact zone and a second contact zone; wherein the male part has a distal side and a proximal side; wherein the lower hook-shaped element has a distal end; wherein the vertically active locking parts comprise a first locking part and a second locking part at the edge which is provided with the male part, and a third locking part and a fourth locking part at the edge which is provided with the aforementioned female part as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale